      Case 2:19-cv-00991-JCM-EJY Document 20 Filed 04/01/20 Page 1 of 3




 11   RESNICK & LOUIS, P.C.
      PAUL A. ACKER, ESQ.
 22   Nevada Bar No. 3670
      8925 West Russell Road, Suite 220
 33   Las Vegas, NV 89148
      Telephone: (702) 997-3800
 44   Facsimile: (702) 997-3800
      packer@rlattorneys.com
 55   Attorneys for Defendant,
      The Petrie Corporation
 66

 77                                UNITED STATES DISTRICT COURT

 88                                      DISTRICT OF NEVADA
  9
 9    TARA LEIGH PATRICK a/k/a CARMEN                      CASE NO.: 2:19-cv-00991-JCM-GWF
10    ELECTRA, ALANA SOUZA a/k/a ALANA
10    CAMPOS, and INA SCHNITZER a/k/a
11    JORDAN CARVER                                        STIPULATION/ORDER FOR
11
                                                           DISMISSAL OF LITIGATION WITH
12
12                   Plaintiffs,                           PREJUDICE
13
13    v.
14
14    THE PETRIE CORPORATION d/b/a PLAY
15    IT AGAIN, SAM’S
15
16
16                   Defendant.
17
17
18           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties respectfully
18
19    request that the Court dismiss this action with prejudice. There are no counterclaims, cross-
19
20    claims, or third-party claims pending in this civil action. The parties agree that should the Court
20
21    ///
21
22    ///
22    ///
23
23
24    ///
24
25    ///
25
26    ///
26
27    ///
28
                                                       1
      Case 2:19-cv-00991-JCM-EJY Document 20 Filed 04/01/20 Page 2 of 3




 11   approve this stipulation, each side shall bear its own attorney’s fees and costs.

 22                                                           Respectfully submitted,

 33
        DATED this 1st day of April, 2020.                    DATED this 1st day of April, 2020.
 44
        ALVERSON TAYLOR & SANDERS                             RESNICK & LOUIS, P.C.
 55

 66     /s/ David Sexton                                       /s/ Paul Acker
 77     _____________________________                         _______________________________
        David M. Sexton, Esq.                                 Paul A. Acker, Esq.
 88     Nevada Bar No. 14951                                  Nevada Bar No. 3670
        6605 Grand Montecito Parkway, Suite 200               8925 West Russell Road, Suite 220
  9
 9      Las Vegas, Nevada 89149                               Las Vegas, Nevada 89148
10      Attorneys for Plaintiffs                              Attorneys for Defendant
10
11
11
12
12                                                          IT IS SO ORDERED:
13                                                          The Court having reviewed the joint
13                                                          stipulation for dismissal filed pursuant to
14
14                                                          Federal Rule of Civil Procedure
15                                                          41(a)(1)(A)(ii), it is hereby ordered that the
15                                                          stipulation is approved. This civil action is
16                                                          hereby dismissed, with prejudice. Each
16                                                          party to bear its own attorney’s fees and
17                                                          costs.
17
18
18
19
19                                                          ___________________________________
20
20                                                          UNITED STATES DISTRICT JUDGE
21
                                                                    April 3, 2020
21                                                          DATED: ___________________________
22
22
23
23
24
24
25
25
26
26
27
28
                                                        2
      Case 2:19-cv-00991-JCM-EJY Document 20 Filed 04/01/20 Page 3 of 3




 11                                   CERTIFICATE OF SERVICE

 22          In compliance with the Court’s Local Rules, the undersigned hereby certifies that on this

 33   day, April 1, 2020, a copy of the foregoing document was served upon all parties and counsel of

 44   record in this matter via the Court’s CM/ECF electronic filing system.

 55

 66                                                       /s/ Paul Acker
                                                          _________________________________
 77                                                       Paul A. Acker, Esq.
 88
  9
 9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                      3
